UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7576



JAMES ROWE,

                                               Plaintiff - Appellant,

          versus


J. C. COLLINS; COMMONWEALTH ATTORNEY; NEWPORT
NEWS CITY DISTRICT JUDGE,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00204-JBF)


Submitted: January 18, 2007                 Decided:   January 23, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Rowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Rowe appeals the district court’s order denying

reconsideration of its order dismissing his 42 U.S.C. § 1983 (2000)

complaint without prejudice to his right to pursue an action

through habeas corpus.    We have reviewed the record and find no

reversible    error.   Accordingly,    we   deny   Rowe’s   motions   for

appointment of counsel and for release, and we affirm for the

reasons stated by the district court.       See Rowe v. Collins, No.

2:06-cv-00204-JBF (E.D. Va. Aug. 25, 2006).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                               - 2 -